Citation Nr: 0929878	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In August 2005, the Veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board remanded the Veteran's case in May 2006, and again 
in March 2008.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, the actions requested by the Board in its 
March 2008 remand were not all completed, and additional 
action is necessary before the Board can reach a decision on 
the claim.  

The Board notes that, as the Board does not have advance 
knowledge of whether the actions requested in this remand 
will be completed by the RO or the AMC, any reference to the 
RO should be interpreted as also encompassing the AMC.  

In pertinent part, the March 2008 remand instructed that the 
Veteran should be afforded a VA examination for the purpose 
of obtaining a medical opinion as to "whether the 
[V]eteran's service-connected disorders[...] render him unable 
to secure or follow a substantially gainful occupation."  
Although the claims file contains the report of a May 2008 VA 
examination, it does not include a medical opinion addressing 
this question.  

In addition, the Board instructed the RO to adjudicate 
inextricably intertwined claims for service connection for 
erectile dysfunction and fecal incontinence.  In furtherance 
of such adjudication, the Board included an instruction that 
the Veteran should be afforded a VA examination for the 
purpose of obtaining a medical opinion as to "whether it is 
as likely as not (e.g., a 50 percent or greater probability) 
that the [V]eteran's service-connected lumbar spine disorder 
resulted in current and chronic (1) fecal incontinence and 
(2) erectile dysfunction."  The March 2008 examination 
report does contain an opinion with respect to the etiology 
of the claimed erectile dysfunction and fecal incontinence; 
however, the AMC did not adjudicate these inextricably 
intertwined claims prior to returning the case to the Board.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Such is the case 
here.

Finally, the Board notes that, since the March 2008 remand, 
the Veteran has filed a claim seeking an increased rating for 
his service-connected chronic orchalgia.  As the outcome of 
this claim could potentially have an impact on the Veteran's 
entitlement to a TDIU, it is deemed to be inextricably 
intertwined with the TDIU claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation].

Accordingly, the case is REMANDED for the following action:

1.  The claims for service connection for 
fecal incontinence and erectile 
dysfunction should be adjudicated.  

2.  The Veteran should then be afforded a 
VA examination, with an appropriate 
examiner, to evaluate his service-
connected orchalgia, and to determine the 
combined effect of his service-connected 
disabilities on his employability.  The 
examiner should be provided with a list of 
service-connected disabilities, based on 
the outcome of the decision above.  The 
Veteran's claims file should also be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  

Regarding the claim for an increased 
rating for chronic orchalgia, the examiner 
should elicit from the Veteran all related 
symptoms.  All tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should provide 
objective findings pertinent to the rating 
criteria.  

Regarding the claim for a TDIU, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disorders render him unable to secure or 
follow a substantially gainful occupation.  
The examiner is reminded that the 
Veteran's age and nonservice-connected 
disabilities are not to be considered in 
this determination.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  A rating decision should then be 
issued addressing the claim for a rating 
in excess of 10 percent for chronic 
orchalgia.  The Veteran should be notified 
of this decision, as well as his rights 
and responsibilities in perfecting an 
appeal as to this matter.

4.  In conjunction with the action 
requested in paragraph (3), the Veteran's 
claim of entitlement to TDIU should be 
readjudicated.  The matter of referral of 
the claim to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, pursuant 
to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating should be 
addressed.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  Then, if 
indicated, this case should be returned to 
the Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

